Earl Warren: 33 and 34 on the docket, General Cox, you may continue with your argument.
Archibald Cox: Mr. Chief Justice, may it please the Court. Yesterday, I thought the show that the classification made by the one year prior residence requirement. Between old residence, on the one hand and new residence on the other, not only operates in relation to the fundamental necessities, rudiments of life. But also, that it is utterly unrelated to any of the avowed purposes of the public assistance laws, because the favored and the disfavored are identically situated in relation to the kind or extended their need or the suitability of the ADC program for parallel programs as a remedy. In the absence of relation to some irrational relation to some other state policy therefore, that is enough to make -- re-submit an equal protection case in the classic sense of the distinction between a redheaded man and brown headed man or any other capricious classification. Now, I go on first this morning to point out that our case is stronger still because we have a situation in which the state has singled out for the purposes of this favor hospital treatment. Those who exercise the fundamental liberty of moving to a new residence in pursuit of better opportunities, better life or what else they considered to be an advantage. That discrimination we say, is not merely capricious but it is invidious in the same sense that discrimination on grounds of race or religion is invidious, and it also operates to deter the exercise of a right which underlies a number of the provisions of the constitution and of course, those provisions in turn, help to show that this is an invidious distinction. That is one that our fundamental constitutional principles condemned. I do want to emphasize that this line of thought brings me while it relies on the constitutional provisions dealing with freedom of migration. It brings me back ultimately to the equal protection clause and to the Equal Protection Clause cases. I stressed that because I think this analysis eases the Court's problem of decision and makes it unnecessary to break new constitutional ground in these cases. For example, one does not have under these circumstances to face up to the question, what exact clause of the constitution do you find this in? Equally, the fact that the District of Columbia's statute is involved is not relevant when one is talking about a classification as invidious as this. Whereas, technically, it might be of significance, if one will rely on Article 4 Section 2 alone or on the privileges and immunities clause and the Fourteenth Amendment alone. And again, one does not have to consider precisely how far Congress is entitled to define or limit of the privileges or immunities of United States citizens because certainly again, it is subject in its legislation to the Due Process Clause. Now, we find the constitutional recognition or reflection of this basic liberty. The constitutional condemnation -- underlying condemnation and discrimination between old -- discrimination between old and new residents in three or four familiar clauses of the constitution. The first is Article 4, Section 2, which guarantees the citizens of any state should be entitled to the privileges and immunities of the citizens of the several states. In Blake and McClung this Court pointed out, that the underlying phases of that clause was that a citizen of one state should not be in a condition of alienage when he is within or when he removed to another state. I suggest the old notion of the Elizabethan Settlement laws was precisely that one is in the condition of alienage when it comes to the new community. The Commerce Clause as interpreted in Crandall and Nevada and the Edward's case incorporates or reflects at least to some extent this fundamental notion. Indeed, it is interesting to recall that while in the Edward's case, the Court -- the majority opinion, did not consider how far a state was under an obligation to a Court the same benefits to immigrants that it accorded to all their residents because that was in front of it. It did point out that the philosophy of the Elizabethan Settlement laws is the majority of opinions that is no longer in accordance with the facts. Third, we find this basic notion again, reflected in the Privileges and Immunities Clause of the Fourteenth Amendment. There was considerable discussion when the 14th Amendment was under deliberation by the Congress about the right to move freely from place to place, freedom of locomotion. I am not aware Justice Fortas although I haven't recently made a detailed search, I must confess. I am not aware of any explicit mention of going from one state to another the discussion clearly did take place in terms of movement where you will and I should supposed that fairly interpreted that incorporated going from one state to another. But I am not aware of any explicit mention of this before the Slaughter-House Case. There, in the majority opinion, it is stated, it was referenced to the Privileges and Immunities Clause of the Fourteenth Amendment that one of the rights is this, it “is that a citizen of the United States can, of his own volition, become a citizen of any State of the Union by a bona fide residence therein, with the same rights as other citizens of that State” and in the sense of course, this is history because the opinion was written within the memory event who had been alive and taking part in affairs at the time the Fourteenth Amendment was under consideration. And finally, I recall that the Court -- that the guarantee of liberty in the Due Process Clause has been cited by such distinguished scholars as Zechariah Chafee or as a source of the right to move from state to state and as a limitation on the power of the Federal government to curtail that right. Now in view of the fact that there is discrimination, not only is capricious in the sense that I argued yesterday, but operates to the disadvantage of those who are exercising a constitutional liberty, I suggest that a decision condemning that discrimination would be in accordance with settled constitutional principles. Unless of course, and I now come to the last point, unless it can be shown to bear a rational relationship to some state objective other than that set forth in the legislation, because its perfectly clear that this discrimination does not fulfill any of the objectives set forth in the legislation. In considering the various justifications that have been advanced, I would like to start by clearing the under branch, there are numbers that seemed to me, to one can dispose of very quickly, while there are others that perhaps requires somewhat further discussion. First, it is said that this one year is delay; this discrimination is an aid in budgeting for a subsequent year. No one has suggested how this aid's budgeting. And I must confess although, I maybe wrong because I have never made up a welfare budget, I can't see how it would aid budgeting. No one has a census of the people who come in during a year, who may go on welfare which they can later use as a basis for knowing who will be added to the roads for next year. Indeed it is my impression that no one has a census of the number of people who move in to a state in any particular year even in (Inaudible) at least not ordinarily. But so that the figures that might make the projection somewhat easier simply aren't available. Second, there are other elements that enter into the prediction of the sides of the welfare roads such as the value of employment and other things of that kind. It would overwhelm the significance of this relatively small figure of the number of people who have become bona fide residents who haven't been there a year and finally, I suggest that under Carrington and Rash and similar decisions of this Court, the slight administrative aid in convenience in budgeting even if it existed would not be adequate to justify discrimination as severe and hostile as this. Second that is said, that this discrimination is justified because it will prevent people from presenting fraudulent claims to two or more states. There's absolutely no showing of any likelihood of this kind of fraud. The total errors checks indicate in the ADC payments for all kinds of eligibility run around 3% while a number of errors in fraud by making paid claims onto a state would be fantastically small and I may add that there other -- other checks and sources of money of course are made and this could be checked along with that. A weight of deal, I think, to illustrate how farfetched this argument is, is to suppose that a state where to make it crime, I guess it is to seek welfare in two jurisdictions. And in order to enact the subsection saying, whoever applies for aid within one year of moving into the state shall be presumed to be committing fraud by seeking payments from two states. Even a prima facie rebuttable presumption of that kind without unquestionably be struck down as arbitrary and capricious the same way as in thought against the United States and other cases of that kind. And finally on this point, I suggest to you that this is in principle squarely the kind of thing that Oyama forbids, that there that was created in arbitrary presumption that one was circumventing the California laws but with respect to who may hold agriculture premises and the Court said that California could not create an invidious discrimination against the American citizens of Japanese decent. In order to deal with the few cases of fraud, that might otherwise be involved. Third, it is suggesting that this rule provides an objective test of residence over this in the District of Columbia brief and it was suggested by Judge Holtzoff. I think at this point one has to be very careful about what he means when he says that the requirement of one year residence provides an objective test of residency. Residence under the Social Security Laws means residence means presence in the state, living there, not for a temporary purpose. In other words, without the intention of going somewhere else.
Earl Warren: What if you wanted to stay in Massachusetts six months for living as a resident?
Archibald Cox: He would then be a resident --
Earl Warren: And live in Florida six months as a resident.
Archibald Cox: Well it would then be a -- it's a little hard for me think of someone doing that --
Earl Warren: It was not hard --
Archibald Cox: -- and still qualified -- no, oh no, and -- and still qualify for aid to dependent children, Your Honor.
Earl Warren: But the (Voice Overlap) --
Archibald Cox: The very money spent going back and forth.
Hugo L. Black: You can't laugh, at that proposition though, because that's a very common thing in America -- California and Florida.
Archibald Cox: Well, I don't -- I suggest it is in the common thing in relation to the types of people we are talking about here or but in that event, I would say that if the case --
Hugo L. Black: (Voice Overlap) if you could prove that.
Archibald Cox: Well, its -- perhaps I am wrong --
Hugo L. Black: Well, I'm getting it --
Archibald Cox: But I'm -- I'm prepared to answer your question Justice --
Hugo L. Black: But how long a residence -- how long must be the resident can demand a claim in (Voice Overlap) --
Archibald Cox: Such -- such a person under our position, I'm going to answer you squarely. Such a person under our position would be entitled to aid six months in Massachusetts and six months in Florida. And that is squarely the argument that we made, and it seems to be me that that's entirely appropriate effectively so.
Potter Stewart: That is Mr. Cox, a subject to the right of each state to take a reasonable time to authenticate the bona fide residence in the state --
Archibald Cox: Quite --
Potter Stewart: -- and the-- and the Means Test and the various other (Voice Overlap) --
Archibald Cox: Oh yes, quite. And to make sure that there's a case that falls suitable to the kind of aid that is being talked about. But once those facts appeared as Justice Black's states them, although, I think that will be the most extraordinary. I don't mean to shriek from answering you but they would be entitled to aid in both states.
Hugo L. Black: I know some who do and who might become objects of the public (Inaudible) --
Archibald Cox: I hope not Mr. Justice. The part that I want to emphasize with respect to this test of residence is that one must ask what is it that you are trying to test. I think that it lurks behind that expression and it seemed to me that this came out in Mr. Barton's argument yesterday. The notion that we are really asking more permanency than being in the state voluntarily with no intention of living and if to the extent that something more lurks there but then our answer is simply that requiring to something more is itself an arbitrary and capricious classification. To the extent that this is meant, the justification is alleged as being and just providing a test of who is a resident in the sense of which the HEW uses the term and the welfare laws use the term, that is voluntary presence with no intention to go. Then we say, again this is -- it isn't a good test. It's utterly -- arbitrary and capricious to say that whoever has lived in the state must be presumed to have an intention of presently living in the state. We just know that isn't so and of course, there is no better proof that isn't so in many, many instances than these records. Certainly little Shawn Brown, the baby, who haven't been born for more than a year ago had no greater intention to live the District of Columbia than his mother and the oldest member of the family, who qualified for the aid. Certainly, Juanita Smith, the young woman who had -- who's family for generations had lived in Pennsylvania got away for a few years and then came back to rejoin her own family, which she'd promise to look out for can't, be said to have been likely to be planning to leave Pennsylvania just because she'd been away for a short time. I mentioned in one other case, because it seems to me that not only bear out this point but illustrate some others. The other plaintiff from the Pennsylvania case was Jose Foster. She had four children, had been on aid in Pennsylvania. The reason she left to go to South Carolina was to take care of some old aged and sick parents, and as long as she, which incidentally involved to cut in any welfare benefits. After they reached the point where she could no longer help them, she went back to Pennsylvania, were now to presume because she hadn't been back a year that she intended to live again is I submit to you, utterly absurd. Again, I think if this was stated in the form of a presumption, it should be presumed that any person who hasn't been a resident for a year intends to live or is a drifter. That one would say, of course, that is arbitrary and capricious and it's equally arbitrary and capricious when it's advanced as a test. I would add two more points although, I think they're unnecessary. It must be remembered that we are dealing with the statute where there is an elaborate process of verification with respect to other conditions of eligibility involving not only elaborate questionnaires or visits to the home, surveillance in many jurisdictions, checking on references. If that can be done with the respect to other conditions of eligibility but it certainly can be done with equal ease with respect to this better, of whether the signs of the person intends to live, and so again I suggest that the cases like Carrington and yet Rash and Oyama and California, Harman and Forssenius, all sustain our position that this won't do as a justification.
Abe Fortas: Mr. Cox, perhaps some other clearity and at least so it seems to me is that in these circumstances a state's payment ceased when the person goes ahead with this -- by hypothesis, surreptitious and concealed intention to leave the state so that the state's interest perhaps in continuation of residence, maybe less than it is and some other circumstances.
Archibald Cox: That's the point I confess Your Honor, I hadn't thought of, but it seems to me and to be entirely valid, it also does recall to my mind another point and that is of course the person who does the leave the former state. If this rule can stand, it's likely to fall into a gap, and not get welfare anyway. This isn't a matter of retaining your rights in the place that you have left. The last of the arguments that I regard is very easily brushed aside is the suggestion that the purpose is to limit assistance to those who have made a contribution to the community or who have some investment in the community. Well I don't how we measure the matter of contribution or investment in the community. I suggest that this is really a euphemistic way of expressing the same discrimination against strangers or outsiders. I don't see how in the Brown family, anybody can say that one of the children and the mother had an investment in Washington or had made a contribution to the Washington and the others haven't. But remember, we're talking basically here about the aid to dependent children and the whole notion of investment in the community. It seems to me as I said before to be simply euphemism.
Potter Stewart: You think that sort of consideration might ever be a constitutional basis for resident requirement for other purposes? I suppose in thinking about this case, you have thought about the impact of the decision that you urge upon other state residence requirements --
Archibald Cox: We have --
Potter Stewart: -- with respect to voting.
Archibald Cox: Voting? Eligibility for professions.
Potter Stewart: Yes --
Archibald Cox: -- which presents a different problem, I don't mean by my tone of voice to imply that they are all constitutional then they've been held unconstitutional. I haven't thought of a case in that category Justice Stewart where this would be a permissible consideration but maybe that there is one.
Potter Stewart: Well, I have thought that that was at least of the supports purportedly asserted about forward for voting residence requirements, a knowledge of the community and knowledge of the people -- (Voice Overlap) --
Archibald Cox: Oh, a knowledge --
Potter Stewart: -- and knowledge of these problems in an investment in the community and a knowledge about it.
Archibald Cox: Well, I think we're using -- I was using investment in more in the sense of what one had contributed to the community and was not focusing as you suggest on concern for the community, interest in the character of the community. I would certainly agree that in the latter case this might well be justifying consideration. But I suggest it is not relevant here, because there is no -- I don't think one can use this kind of benefit any more than one may use schools or fire or police protection, as a reward for what people have been supposed to contribute. I would say that the emphasis was on the knowledge and familiarity with the problems in -- that you do express opinion on and choose candidates to deal with that was relevant if voting the residence requirement is to be justified.
Abe Fortas: I suppose also if you look at this from a point of view of the right to travel and the right to migrate that the denial of a welfare benefits for a year could be considered to be much more of a discouragement or much more of a burden --
Archibald Cox: Precisely (Voice Overlap) --
Abe Fortas: -- constitution (Voice Overlap) --
Archibald Cox: -- and indeed, we would stress that point in addition to the one that has already been mentioned.
Potter Stewart: And that goes to your -- for the very first point you've made that this is very basic to life itself.
Archibald Cox: It does.
William O. Douglas: I haven't quite understood all your arguments have gone on the assumption is the right to travel from place to place precisely the same as the right to live where you please.
Archibald Cox: Well I -- I think I have thought to stress as the basic right, the right to live where you please. It seems to me that the right to journey or to make a pleasure, to swing around the country or to go Europe is a -- raises different problems and is a lesser right I would think. And my case, Your Honor, emphasize of why I should have made more sharply perhaps. Our case deals with the right to live where you please, to seek better opportunities.
William O. Douglas: That's what I think this result (Inaudible) instead of the right to travel.
Archibald Cox: I -- I agree indeed. I -- I would urge that that is a very important aspect of our submission.
Earl Warren: I suppose on the right to vote wherever one happens to be there is no distinction or as between people who were temporarily in a community and the ones who have lived there for long time so far as voting for president in the United States is concerned.
Archibald Cox: Well, except that the constitution itself introduces that distinction that it occurred to and perhaps will occur to Your Honor that this rather like the arguments that were made in connection with the apportionment cases about the senate of the United States. The fact is, that the constitution itself says that qualification to vote for local people shall be the standard of qualification to vote for the president. Now whether the Congress could change that or not, I'm not prepared to say.
Earl Warren: Does that mean that they could have the discrimination and invidious limitations --
Archibald Cox: No -- (Voice Overlap)--
Earl Warren: -- under that section in the constitution?
Archibald Cox: No, but the constitution -- (Voice Overlap)--
Earl Warren: But you stressed in your argument on the fact that this is discrimination because they don't like people and because they're -- they're not of their own --
Archibald Cox: Well, but I don't that I can argue that the Equal Protection Clause repeals the provision of the constitution, dealing with the qualifications of electives for the presidency and the constitution itself says, that those who should be qualified to vote for president, shall be those qualified to vote for the most numerous branch of the state legislature. And in terms of that consideration, as suggested in the colloquy with Justice Stewart, it does seem to me that there is an argument, I don't have to either espouse or reject it, but there is an argument not present here that goes to justify the rationality of the classification for that purpose and then the other clause about qualifications for president operates on it automatically. So that -- I think Your Honor's case, Mr. Chief Justice, would be a very analogous one if it weren't for perhaps, what today seems like an odd constitutional query and my answer, were it not for that quirk, I suspect would have to be very different although, I don't want to pin myself to it. Now there's a group of (Inaudible) that I want to lump together because once again, I think it's very important to be exact about in our terminology. It is said in this group of (Inaudible) that the state might protect its financial possession that it may deter the poor from entering the state and that it may prevent the movement of indigents into the states for the purpose of securing welfare payments. Again, I think one has to be exact about what it means to the extent that this is simply an argument that it would cost us traditional money to give welfare to residents for less than a year. But the answer is that the cause won't excuse a classification which otherwise violates the constitution. A state could say that discrimination against black mothers and children would save us money, but nobody would think of advancing that as a justification for the invidious and hostile classification or discrimination on grounds of religion that might save money, probably save South Carolina a little bit of money in Sherbert and Verner.
Byron R. White: Or you can just take are of the other one (Inaudible)
Archibald Cox: Yes, yes. Except again, I point out that ours isn't barely capricious, it's invidious or hostile. But the point Your Honor (Inaudible), of course true. I do think in view of the figures that have been cited to the Court however, it might be pertinent for me to take just a minute to say something about the matter of cost here. Although, I don't want to retreat from my position, that it's constitutionally irrelevant. I think in view of the arguments, the Court might be concerned. The effect of the deletion of the residence requirements obviously will differ very greatly from state to state because of the current trends of migration. And I must also make it very clear that in my judgment of figures on this are hard to come by and are not all together reliable. I don't want to seem to be saying to the Court anything more than here's the best indication we have. In Pennsylvania, the welfare authorities estimated that the elimination of the requirement would add one half of one percent in public assistance, chiefly ADC. A point of fact during the period in which the injunction was operating and therefore the requirement couldn't be applied. The increase I am told will grant only half of that, one quarter or one percent. In Connecticut, the figures is somewhat more, that's a state where -- what they and other concerns advertise very widely all over New England that looking for people to work there, and people who are coming into Connecticut to getting jobs and then encountering misfortune. There, the figures seemed to be slightly less than two percent, 1.7 on one period of time when Connecticut had no residence requirement and 1.9 on another set of figures. Illinois, our information is that during two months in which the operation of the residence requirement of the state that it was something less than 3% of the applications, not the people on the roles of the applications which would be a much lesser figure that came from people who haven't been resident for a year. In the District of Columbia, the applications of people who haven't been in the District a year during the past nine months have run in the neighborhood of 8%, a little over 8%. So that's one way of (Voice Overlap) --
Potter Stewart: How many did you say for the District of Columbia?
Archibald Cox: The percentage of new applicants has run to a little more than 8%.
Potter Stewart: I saw somewhere, a figure of 400 applications (Voice Overlap) --
Archibald Cox: Well I have the exact figures. It runs to -- it would take me a minute to dig it out.
Potter Stewart: Well it's not important (Voice Overlap) --
Archibald Cox: It's -- it's 800 -- it's running about a thousand a year but this is out of the total new applications during the year, is 8 and a fraction percent.
Potter Stewart: Are these figures in your brief anyway?
Archibald Cox: No, they were put together very recently. I'd be glad to supply them or you can find them in the morning paper I believe (Voice Overlap) -- we're not too exact with the general figures.
William J. Brennan, Jr.: Mr. Cox, you mean there are a thousand new applications a year and since the suspension of the directional requirement of the district of the thousand have been filed (Voice Overlap)?
Archibald Cox: Oh no, I said there that -- no -- oh no, many more than a thousand --
William J. Brennan, Jr.: That's why I couldn't understand.
Archibald Cox: Many more. Well I must have misspoke myself. I meant to say that there have been 745 applications from those who have not been resident a year in the first eight months of 1968.
William J. Brennan, Jr.: And -- and this represents 8% of all new application?
Archibald Cox: This is about 8% of all new applications during that period and out of those 745, about half were approved. Now, if you move to another state, Maryland, with the reported figures there are way down and the order is something around 2%.
William O. Douglas: Even figures of Florida and California?
Archibald Cox: I don't have any for those states. I doubt very much that throughout -- because I remember these figures that have been hastily put together in an effort to make a guess to what the impact of this would be.
Earl Warren: Well that would be one of the polls that you take the other poll, California, Arizona, some of the Western states of Florida, you will find the opposite condition. Now in my own state, with California, when I came here 15 years ago, the state had 12 million people. It has 20 million people today and there has been an influx of people at the rate of 1,500 a day presumably for permanent residence ever since the day I left.
Archibald Cox: My -- we're talking I think about two different sets of figures Mr. Chief Justice.
Earl Warren: Although they're not all indigents. I -- I don't suggest that but most of them come looking for jobs and they don't have jobs when they come.
Archibald Cox: I think Your Honor would find that in terms of people who end up with ADC care, that it's the District of Columbia and New York City that would be the highest states or because there the flow of migration of the people who end up with ADC care is for the most part from the rural areas and very largely from the South into those areas.
Earl Warren: But New York -- New York population and the New England population is not increasing.
Archibald Cox: Well, but this shows I think --
Earl Warren: Decreasing.
Archibald Cox: Well, I suggest to you the explanation is that the general movement of population is not the same as the movement of the population that ends up or as I put it, on the ADC role that these had indeed -- I can't help suggesting that this has something to do with the character of this discrimination against new residents. The story from the New York Times, it was distributed by counsel for the appellees yesterday, has as its headline, South Fostering Relief Rise Here and I think the implication, the effect of South Fostering Relief Rise Here and in fact the connection between this and the residence requirement in many jurisdictions is quite clear.
Byron R. White: Mr. Cox, if you had a thousand units of some kind of a relief to hand out to 20,000 people, would you still say it was an invidious discrimination to use as one of the divisions between the new comers and the old timers?
Archibald Cox: Well, I would think there was a different case but my answer would be same.
Abe Fortas: Mr. Cox said (Voice Overlap) --
Archibald Cox: In other words, I do recognize the difference between a resource that is fixed and there can be only so many that I can imagine cases where that might be impermissible consideration. But my answer has replied to Your Honor's case would be just the same as here.
Byron R. White: You mean if you have a thousand ilk they killed a year you (Inaudible) the ilk for the people of the state and not let the --
Archibald Cox: Well now we're getting very close to Toomer and Witsell and when you say for the people of the state, Your Honor is suggesting the distinction that we are concerned with. You're suggesting a distinction between the residents and non-residents, we're drawing at this -- we're saying you may not draw a distinction between two kinds of residents. But the state's resources and keeping the state's natural resources within the state it seems to me to be a somewhat different problem. I think our case is more like the case put by Justice Douglas yesterday of saying, “We're going to exclude the children of new comers from the schools.” But the point I want to make here is --
Byron R. White: (Inaudible)
Archibald Cox: No, I think the out-of-state tuition differs in a number of respects. In the first place, you are dealing not with one of the basic necessities in life, college education, important as it is, isn't quite in that classification yet. But second, you're dealing with a group of people --
Earl Warren: What is the general?
Archibald Cox: Well, I just think that whether you preserve the family or whether people have food or shelter over their heads or whether they go free, like (Inaudible) is more fundamental, more important to human existence than one that had -- whether one has the benefit of a college education (Voice Overlap) --
Earl Warren: -- it is more, more that way but is it constitutional different?(Voice Overlap) --
Archibald Cox: Well I suggest that it may be although I don't have to decide the college education case. Then I think there are two other factors in the college education case.
Earl Warren: But you do have to --
Archibald Cox: Not generally.
Earl Warren: -- we do have to consider what ramifications?
Archibald Cox: Yes, well I suggest that that is one possible distinction and it entirely tenable, I think as tenable one, I think the constitution is concerned with differences of degree. I think a second possible distinction is that when you're talking of college students, you're talking of people who go into the state. It's rather likely non-resident hunter that Justice White and I would describe. The student goes in simply for the purpose of picking up this education.
Earl Warren: Does he necessarily go? Supposed he said like, “I'm coming to the university in this state and I expect to -- I intend to live here the rest of my life.”
Archibald Cox: If he has such a case, and there are students who have such case, then I think, he may well be able to attack successfully the discrimination against him and there are cases cited in our brief including a case in Iowa which hold that that kind of discrimination is unconstitutional. But that is different from the man who goes to Berkeley or UCLA or Harvard solely for the purpose of getting the education (Voice Overlap) -- then I think --
Abe Fortas: Mr. Cox, before you get too far away from -- it would be very helpful to me if you would furnish us with a memorandum setting forth the figures that you gave us as to the increase that occurred in these various jurisdictions.
Archibald Cox: We will if ever we have them. They're -- they're hard to come by and I know --
Abe Fortas: Well, I mean you say whatever you said there --
Archibald Cox: Yes.
Abe Fortas: -- in oral argument (Voice Overlap) --
Archibald Cox: -- right, we will certainly do that Your Honor.
Abe Fortas: -- stating the basis for that.
Earl Warren: Will you try to put in some states like, California, Arizona, and Florida please? I would think they would be as available as those of the states you're speaking --
Archibald Cox: But these depends the availability of the figures we're speaking about Mr. Chief Justice. We'll try to get them.
Earl Warren: Yes.
Archibald Cox: Depend on their having been any injunction, staying the application of the residence requirement and then on the people having kept the figures in the welfare agency.
Abe Fortas: Mr. Cox, I have come across statements to the effect that some of these states that have climate such as far Western states. The children of migrants were not allowed into the public school because they don't satisfy the residence requirement and also, same sort of statement with respect to access to state health facilities is assuming that that (Inaudible) related conceptual problem?
Archibald Cox: Well, I would think the genuine migrant presented a different problem. But here, are talking about someone who is not moving from place to place. I don't mean to suggest Your Honor that there isn't ground for a constitutional attack in those cases, but I do suggest that at least from the standpoint of what we're dealing with.
Abe Fortas: But a negative answer here -- what -- what a negative answer here indicate a fortiori (Voice Overlap) --
Archibald Cox: Oh I --
Abe Fortas: -- negative answer in this case.
Archibald Cox: You mean if we were to lose these cases?
Abe Fortas: If you were to lose these cases, would that indicate a negative answer (Voice Overlap) --
Archibald Cox: Oh I would think clearly.
Abe Fortas: -- these migrants were denied an opportunity to go to school?
Archibald Cox: I -- I would -- I would think clearly, it would even enable Connecticut to say that it would not admit to the schools in Greenwich and other places near New York. The children or people who move out from New York to Greenwich because there are better schools there. Now I do --
Hugo L. Black: But it is customary, isn't it? You've been talking about education as the only difference (Inaudible) personal experience that where it applies to high school students to get -- does someone require you to pat if you're not a regular?
Archibald Cox: I -- I wonder if that isn't related to the school system which I am familiar with where perhaps in my town, I don't think well of the public school and I want to send my child to the public school in the next town of (Inaudible) But there, I think another factor comes into play and that is, that the -- in that case, where the payment may be regarded -- or as and this is another application of the college case, may be regarded as roughly related to the amount of contribution that I and my family would make directly or indirectly in Texas to the schools in Wayland and I ought to do something roughly equal if I'm going to send my child to (Inaudible) And again of course, it's a distinction between residents and non-residents and not what we have a discrimination between residents. But I'll make since my time has jumped ahead, we spent so much time on the figures.
Hugo L. Black: But my -- my experience (Inaudible) when I was living in the state nine months in the year, (Inaudible) and I had paid to send my children to the school more than other people there and I was there more than six months in a year.I suppose that (Inaudible) education.
Archibald Cox: I think perhaps. There is one point I would like to make jumping ahead. We argue two more things with respect to this poor people moving into the state. First, that there is no evidence that people move in the states for the purpose of taking advantage of welfare requirements. And if, Your Honors as we look at this newspaper story that was given to you by our counsel through appellees. You'll see that the main points it stresses is that there is no evidence that people do not move for that purpose
Earl Warren: Is that the only evidence you have general?
Archibald Cox: We had -- I had hoped to have time to develop the figures. All the evidence we have tends to show that there has been very little movement for this purpose, but the point I think, the important point to emphasize is that the appellees who invoke this justification have nothing to support and I suggest that in dealing with a discrimination or with respect to the fundamental necessities of life and it runs against the stranger who is likely to be the victim of invidious treatment and in dealing with a discrimination against those who are outside the state and who are because of their poverty are not fully represented in the political process. It's something more than common assertion is necessary to show that people go into the state for this purpose. I would like for -- I may to say just two more sentences.
Earl Warren: You may have five minutes more.
Archibald Cox: Thank you very much Mr. Chief Justice.
Earl Warren: (Inaudible)
Archibald Cox: The additional point that I would make that while I think no discrimination can be justified on the assumption that the higher relief payment operates has a magnet and I would stick on that ground. I do suggest to the Court that even if it'd be assumed for the purposes of argument that a state might deal with this problem in an appropriate way, that this way of dealing with it is unconstitutional or because it is excessively broad and not to measure, at least, restrictive of the exercise of a constitutional liberty. I point out that it's excessively broad in a number of respects. First, it applies the one year residence requirement even to people who have come from states with lower or equal benefit levels. Even to people who have come from states with higher or equal benefit levels and indeed that what finds the residence requirement more uniformly in the states that have the lowest benefit levels. Second, it applies to people who come for reasons that demonstrably are unrelated to the benefit level and the facts to these cases are the best illustration of that. Well, five out of seven were coming back where they've lived before, another five out of seven were coming to join families and of course, most people moved for hope for jobs (Voice Overlap) --
Hugo L. Black: -- General, I directly recall that the secretary of HEW recently proposed that there'd be a national fixed amount of same in every statement, perhaps variations for differences and the cost of living.
Archibald Cox: With this, I think that's true. There's no -- no doubt that is a political matter or as a policy matter of a uniform payment would be highly deserved.
Hugo L. Black: The secretary of HEW I believed has made a tentative proposal for a discussion of that.
Archibald Cox: Well of course that itself, in itself, would eliminate any problem with this kind. The third respect in which I suggest that this particular requirement is to demonstratively too broad is that, in addition to the other two, is it if when really we're concerned with this, it could be cured by saying that the new comer shall be entitled to receive only the benefits of the state from which he came.
Potter Stewart: Now, have you really thought that through?
Archibald Cox: I think it's fairly undesirable.
Potter Stewart: That's on the top of page 32 of your brief and I must confess I was quite shocked when I read that sentence. I'm not emotionally shocked but it just seems to me that that would have extraordinarily difficult constitutional problems involved in it, the same kind of equal protection problems.
Archibald Cox: Well, if -- and I think, if the problem of dealing with people who come from another state is a justification for classifications which would otherwise be impermissible, then I suggest, that it will justify the other kind of classification that you call attention to and is not as severe as the one that is being imposed.
William J. Brennan, Jr.: Your argument is sort of that where their real purpose and they'd be unconstitutional in a different way than they are being unconstitutional right now.
Archibald Cox: Well, I think that's what it comes to, but if I assume the reverse of my basic contention, I do suggest seriously that this is a (Inaudible) or less restrictive measures that raises no other constitutional problem. I'll take advantage of the five minutes just to call the Court's attention to one other fact but also, I have really completed my argument. There was a talk yesterday about the welfare freeze that takes effect with respect to ADC aid of July 1, 1969 unless it's put off again as it has been before. Without going into all the complexities, the Congress made two exceptions to that. One was to cover -- people added to the roles because the decision of this Court in Smith and King, King against Smith. And second, it provided an exception to take care of the resident's cases in the event that the judgments of the district court should be affirmed, but so that there is no problem of the operation of the freeze and the decision in these cases of creating a need for new legislation. Also, I don't think really that would justify a violation of the constitution. Thank you.
Earl Warren: General Sennett.
William C. Sennett: Chief Justice, may it please the Court. If I understand correctly the entire meaning and scope of the argument which has been presented on behalf of the appellees in this case, it is to end finally and completely for all purposes really, residency as a distinction capacity whereby the states can determine who can and who cannot qualify in certain areas. And I think that what has been suggested to this Court is that residency, for purposes perhaps of voting, residency as a condition before a person may file a complaint for divorce, residency as a condition and whereby, certain students pay tuition to public schools, universities and certain do not, perhaps even residency requirements to the extent that a state has legitimate interest in knowing who is going to be a hunter and who can operate an automobile in the state or to be now ended because that certainly is the logical conclusion of the argument which has here been presented. And it does I suggest --
Byron R. White: When you're talking about residence, are you talking about duration?
William C. Sennett: That's right and durational residency has been and historic basis whereby, the states have been able to determine who can and who cannot participate in the extent that they can participate in activities within the state.
Byron R. White: Well Mr. Attorney General, I gather you say that it doesn't -- in Pennsylvania, the residency, so-called residency requirement, when it says that since it may be granted only if a person has resided there for one year, it means that that person has to become a resident in the sense of arriving and not intending to leave. Then he has to remain in that condition for a year. Isn't that the meaning of the Pennsylvania law?
William C. Sennett: I think that the Pennsylvania law as the federal statute suggests that there is residency and there also is a year requirement. I believe that's right.
Byron R. White: So you could be there a year and still not get benefits?
William C. Sennett: I suppose if under certain circumstances, it --
Byron R. White: Well, do you have to be a resident?
William C. Sennett: It will determine that you were not a resident. But I would say this, that certainly, the administrators of the federal and the estate programs would be justified in coming to the conclusion that a person who had been there a year, almost in all circumstances that was a resident (Voice Overlap) --
Byron R. White: In any event -- in any event (Voice Overlap)--
William C. Sennett: Would qualify.
Byron R. White: -- under your law, a person could prove that he is a resident and he still is entitled to benefits.
William C. Sennett: If that person has not resided within the commonwealth for a year, that's correct.
Byron R. White: And so I gather that the justifications for the Pennsylvania law that you offer primarily in relation to limiting the necessary appellate for ADC?
William C. Sennett: Oh I think that --
Byron R. White: Has it anything to do with checking residency or things like that?
William C. Sennett: I think that that the primary purpose for which the law was passed and I think this is one of the things that the argument which has been presented by the appellee has not mentioned at all, actually. What is the purpose? What -- what was the legislative purpose for enacting these welfare statutes in the first place? Was the legislative purpose simply to give out money? And it is not. The legislative purpose as it's spelled out in the Pennsylvania law is of course to encourage self-respect, self-dependency and the desire to motivate the individual to be a good and useful citizen in society. It is to encourage him to go work and not simply --
Hugo L. Black: Well, why wait one year?
William C. Sennett: That is the judgment which both the Congress and the legislatures of the states have made that one year is an adequate time in order to determine this --
Hugo L. Black: General, really in terms of the legislative history of the Pennsylvania law, would you say that the dominant and the primary purpose of the one year requirement in Pennsylvania was to avoid the burden that -- in migration of indigence created on the treasury of the state?
William C. Sennett: I don't think that I would l admit that that is the primary purpose.
Hugo L. Black: Well, I'm asking now what you would admit but what is legislative history add up to?
William C. Sennett: I suggest to the Court that the primary purpose is what I have just indicated that the legislature has determined that there should be this welfare program.
Hugo L. Black: No, I'm asking about the one year limitation only.
William C. Sennett: Yes.
Hugo L. Black: What's the purpose of the one year limitation?
William C. Sennett: The purpose is to encourage the individual who comes into Pennsylvania to be a citizen and contribute to the society of the state, to contribute to the economy of the state and to become a permanent part of that state's economy and social life.
Hugo L. Black: For one year? For one year, is that?
William C. Sennett: Yes, that -- that is what the legislature has determined. Now on the one hand, it is admitted that the State's apparently could adopt the past legislation which would allow them a reasonable time to determine whether or not a person is a resident. Reasonable time -- what is a reasonable time? Is this Court now going to say that a state could have a reasonable time to determine residency? And that that reasonable time might be three or four months but not one year in the face of the almost unanimous judgment of the legislature of 40 states and of the Congress that one year (Voice Overlap) --
Hugo L. Black: Is there anything, anywhere in the literature that indicates that it takes a year to take a check the bona fides of a claim of residence? This is a new way to put the argument, first time I've heard this one. Are you suggesting that it does that the justification for legislation is that it takes a year to check the bona fide's residence?
William C. Sennett: What I was saying is that on the one hand, it is admitted apparently that the states should have a reasonable time within which to determine whether or not a person is a resident and they admit that. But on the other hand, it is unreasonable, capricious and arbitrary for the states to say, “Because a person hasn't been in a year, that welfare -- that these payments can be denied.” And I think that that is an inconsistent position and that inconsistency should not be the basis for this Court's determination that the statute is unconstitutional.
Byron R. White: (Inaudible) assume the possibility of determining your residency before you're there a year because you've got to know when it starts. You don't only have to reside (Inaudible) be a resident, but then you have to stay there a year.
William C. Sennett: That's right.
Byron R. White: And so this assumes that before the time ever starts to run, you determined that you're a resident.
William C. Sennett: I'm not -- I'm not indicating to the Court.
Byron R. White: I thought you've indicated that this year's residence requirement was not for the purpose of some administrative aid in determining resident, but really was aimed and had a substantive purpose of encouraging people to go to work.
William C. Sennett: That's -- that's exactly right. The only reason that I'm mentioning that is to show that in my judgment, it is inconsistent on the one hand, this side of the state should have a reasonable time and on the other hand to say that a one year is completely arbitration or arbitrary and capricious. But -- but I do think it is important to emphasize that the states do have a legitimate purpose in encouraging people to participate in the community and certainly, the legislatures have -- in furthering that determined that an individual should be in the society for a year in order to fulfill that particular purpose. That is a purpose, in my judgment, which goes beyond the other purposes which have been mentioned here today.
Hugo L. Black: May I ask you how Pennsylvania raises its taxibility (Inaudible)
William C. Sennett: Through the -- through the general appropriation raising measures. It's a part of the general budget or welfare which money is raised for the --
Hugo L. Black: Assessment on the property and assessment on income?
William C. Sennett: We have no income tax in --
Hugo L. Black: No income --
William C. Sennett: --Pennsylvania. We have a general sales tax, a corporate income tax and a state tax, but this is a part of the general fund budget which is raised in the general revenue raising measures in the state.
Hugo L. Black: On a year by year basis?
William C. Sennett: On a year by year basis. One year at a time, our budget is for one year at a time only.
Hugo L. Black: When does that -- when does that amount fixed?
William C. Sennett: And it is -- the amount is fixed, for example for the fiscal year which will begin July 1, 1969, the amount will be fixed by the general assembly in the early part of 1969 when it approves the budget submitted by the governor. It generally runs a month or so or maybe two to three months ahead of the beginning of the fiscal year, not a very long time.
Hugo L. Black: Assessed on residents of the state.
William C. Sennett: That's correct.
Hugo L. Black: Or people who own a property?
William C. Sennett: Or people who own a property within the state.
Hugo L. Black: Payable when?
William C. Sennett: Well, payable --
Hugo L. Black: The 1869 tax will be payable when?
William C. Sennett: Payable currently, payable in the year.
Hugo L. Black: What part of the year?
William C. Sennett: Well, since we don't have a --
Hugo L. Black: No property tax?
William C. Sennett: Property tax is payable at different times throughout the year, depending upon the counties in which you reside. There's no estate or real property tax as such.
Hugo L. Black: No real property?
William C. Sennett: No real property tax. Personal property, corporate income tax payable, of course, in the year in which the budget is determined.
Hugo L. Black: What part of the year is your tax due?
William C. Sennett: The -- the corporate income tax is due quarterly. It's paid quarterly the same as federal income tax returns, paid quarterly.
Hugo L. Black: In advance or --
William C. Sennett: In advance.
Hugo L. Black: In advance.
William C. Sennett: Yes. Might I also suggest to the Court that in order to strike down the statutory determination of the legislatures in these cases. It is going to be necessary as I indicated to strike down Section 402(b) of the Social Security Act and I refer the Court to Simkins versus Moses Cone Memorial Hospital in which the circuit court, this Court denied sir, in which the circuit court had under consideration stayed regulations in a federal statute. And the federal statute had to do with the providing by the federal government of Hill-Burton funds for hospitals in the states. And the federal statute, together with the state statute and the regulations, authorized separate but equal hospital services and the Court declared the federal statute unconstitutional under the Fifth Amendment citing Bolling versus Sharpe and the course declared the state statute and regulations unconstitutional under the Fourteenth Amendment. But again, that was a discrimination case based upon race. And I mentioned the case because I submit it is authority for the proposition that where we have as in this case, a federal statute which directly authorizes residency requirements, that it would be necessary for this Court, not only to strike down the legislation of the Commonwealth of Pennsylvania, but also of the Federal Congress.
Thurgood Marshall: Mr. Attorney General, did I understand you correctly that ten states do not have it as of now?
William C. Sennett: The figures -- the last figures that I saw Mr. Justice Marshall, where the 40 states have residency requirements.
Thurgood Marshall: And ten do not?
William C. Sennett: And I believe that (Voice Overlap) --
Thurgood Marshall: And that's perfectly legal, right?
William C. Sennett: Certainly if a state --
Thurgood Marshall: So if we say that the other 40 are in the same category of the ten, we don't have to touch the statute, do we?
William C. Sennett: Oh, I don't see how it would be possible for this Court to say that a state cannot have a residency requirement without declaring a statute unconstitutional.
Thurgood Marshall: The statute doesn't require it.
William C. Sennett: Pennsylvania --
Thurgood Marshall: Does the statute require it, is that your position?
William C. Sennett: Our judgment is that the Pennsylvania statute certainly prohibits as does the federal statute certainly prohibits granting of welfare under these circumstances -- if the residency requirements are not met.
Thurgood Marshall: Is your position that the federal statute requires you to have a one year residency?
William C. Sennett: No, our position is --
Thurgood Marshall: Then why do we have to get to the statute and so far as Pennsylvania statute is concerned?
William C. Sennett: Because the federal statute specifically authorizes Pennsylvania to have a residency requirement and moreover, it requires the administrator to accept a program in which a residency requirement is included (Voice Overlap) --
Byron R. White: And requires them to disperse money.
William C. Sennett: And requires them to disperse money. Now certainly, if a residency requirement is not to be allowed, the Court has to meet the mandate of that statute because the administrator no longer can do what he is now required to do by the statute.
Thurgood Marshall: I'm not talking about the administrator right now. I'm talking about the State of Pennsylvania. Cannot this Court say that the statute of the State of Pennsylvania falls, therefore you may not put in one year requirement? You may put in a legitimate requirement for establishing residency. They're not -- and I don't even see why we have to even mention the federal statute in the State of Pennsylvania's case.
William C. Sennett: Well of course, there is no escaping the federal statute when it comes to the District of Columbia case and it would seem to me that the Congress in the District of Columbia case has manifested its intention to -- has clearly authorized residency requirement in the District of Columbia case. These two statutes are therefore analogous in my judgment. The Social Security statute, 402, carries that the same provision into effect for all of the legislatures of (Voice Overlap) --
Thurgood Marshall: -- in the District of Columbia case hold this welfare statute unconstitutional and still leave the other one. Why do we have to get into it?
William C. Sennett: Well it's our position that if the Congress has spoken for the District of Columbia and for all of the states in this manner, that the Court cannot escape coming to grips with the federal statute just by saying that the states have done something wrong. The states have only done what the Congress has said they could do in the first instance.
Byron R. White: What's important for you to -- why is it important for you to make this argument about the necessity for coming to grips to federal statute?
William C. Sennett: Because I think the standard is different between the Fourteenth and the Fifth Amendment. I think that, first of all this Court --
Byron R. White: Well, isn't it really what the point you're making is that Congress itself has demonstrated what it thought was consistent with the constitution?
William C. Sennett: That's right.
Byron R. White: Isn't that the point you want to make?
William C. Sennett: That's right.
Byron R. White: You can make that without insisting the federal statute be declared invalid.
William C. Sennett: Well --
Byron R. White: A federal statute contains this kind of a judgment. You could still say whether it's an issue in the case or not that Congress has made a judgment.
William C. Sennett: Yes, that's correct Justice White and I think you can make that but I also think that it is a support to our case to say that for this Court, first of all, this Court historically has said it will give greater deference to acts of the Congress. And secondly, I think that test as to discrimination rises higher in a Fifth Amendment situation than it does in a Fourteenth Amendment case. Finally, it just let me say that as we point out in the very last two pages of our brief that the logical result of what appellees asked this Court to do is to end all type of discrimination and all of type of welfare statutes. Remember, all of the statutes that we mentioned yesterday with regard to all types of welfare programs have residency requirements therein. In addition, is this Court now prepared to establish that welfare really is a right and that in making a program to carry out the distribution of that right to citizens that there can be no discrimination at all that persons under 65 who are not blind or disabled, who do not belong in families with dependent children, but are frequently in dire need must -- the states now provide a welfare for them? What is the result of ending this type of discrimination and I suggest that the entire welfare program which has been adopted by the states and the federal congress does have discrimination included therein. We don't give welfare except if you happen to meet the particular requirements, if you happen to be blind or disabled or over 65, but what about the people who are not? Is this Court now prepared to say that the welfare right must be extended to everyone without any discrimination whatsoever? I don't that the Court has ever gone that far. I'm sure it hasn't and I suggest it will do so in this case. And finally, I direct the Court's attention to Katzenbach versus the Morgan in which this Court upheld Section 4(e) of the Voting Rights Act and struck down the New York statute. But at the same time admitted that Section 4(e) which referred to American Flag Schools was in itself discriminatory, nevertheless, a valid exercise of legislative prerogative.
Byron R. White: (Inaudible)
William C. Sennett: I think it rest on both grounds. In other words, we have spelled out that one of the legitimate purposes of the Pennsylvania statute is a budgetary requirement that limited resources are available and these can only be distributed, should only be distributed in a certain way that that is a legitimate purpose, that the budgetary requirements of the Commonwealth, in order for us to determine how much money is going to be available for welfare. That is also legitimate purpose. Thank you.